Citation Nr: 0503811	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  99-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosis.

2.  Entitlement to service connection for an eye injury.

3.  Entitlement to an increased evaluation for 
photodermatitis, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty from August 1975 to 
October 1990.

This appeal arose from September 1998, June 1999 and March 
2000 rating decisions of the Detroit, Michigan, Department of 
Veterans Affairs (VA), Regional Office (RO).  The appellant 
testified at a personal hearing at the RO in August 2000.  
Although the appellant was scheduled to appear at a Travel 
Board hearing to be conducted at the RO in May 2004, she 
failed to appear.  Because the appellant has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2003).

The issue of entitlement to an increased evaluation for 
photodermatitis is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant does not have systemic lupus erythematosis 
which is related to her period of service.

2.  The appellant's eye complaints are not related to an 
injury suffered in service, nor is any currently diagnosed 
eye disorder related to a service-connected disability.

3.  The appellant's service-connected diabetes mellitus is 
controlled by a restricted diet and the use of an oral 
hypoglycemic agent.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for systemic lupus erythematosis are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2004).

2.  The criteria for the establishment of service connection 
for an eye injury are not
met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for the service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Under the Veteran's Claims Assistance Act of 2000 (VCAA), as 
codified at 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002) and 
implemented at 38 C.F.R. § 3.159, upon the receipt of a 
complete or substantially complete application for benefits, 
VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously of record, that is necessary 
to substantiate the claim.  This notice shall indicate which 
portion of the information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, is to be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  VA must 
make reasonable efforts to assist the claimant in obtaining 
the relevant evidence, except that VA is not required to 
assist if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

It was held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision in a claim for 
VA benefits.  The rating actions which denied the appellant's 
claims were issued in June 1999 and March and August 2000.  
After these rating actions were issued, the AOJ provided 
notice to the claimant of what information and evidence must 
be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the appellant 
and what information and evidence would be obtained by VA 
(March 2003).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Review of the record indicates that notwithstanding the 
appellant was not apprised of what evidence would 
substantiate her claims, prior to the initial AOJ 
adjudication, no prejudice has inured to her claim.  Shortly 
after her claim of service connection for systemic lupus 
erythematosis was received in September 1998, she was advised 
by letter that she would need submit evidence indicating that 
she had the disorder in question, and a physician's statement 
indicating that it was related to service.  She did not do 
so, and the claim was denied in June 1999.  

Similarly, subsequent to receipt of her claim of service 
connection for a vision disorder in October 1999, the 
appellant was advised that it was her responsibility to 
provide evidence of a current disability that was linked by 
competent evidence to an incident of service.  Again, she did 
not do so, and the claim was denied in March 2000.

The appellant was provided with a VCAA notice letter in March 
2003, and a further advisement in August 2003.  These letters 
advised her of what evidence was needed to support her 
claims, what evidence and information VA would obtain in her 
behalf and what evidence and information she could obtain.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
May and November 1999, and January 2001 conducted by 
physicians who rendered relevant opinions.  Further opinions 
are not needed in this case because there is sufficient 
medical evidence to decide the claims.  The record also 
indicates that VA had requested copies of the appellant's VA 
treatment records, which were obtained and associated with 
the claims folder.  Private records were also provided by the 
appellant.  

In sum, the record indicates that the appellant was fully 
apprised throughout the course of these proceedings as to 
what evidence would substantiate her claims, and all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of the claims and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  


The Merits of the Claims

Service Connection

The appellant argues that she sustained systemic lupus 
erythematosis and a vision disorder as a result of service-
related incidents.  Having carefully considered the 
appellant's claims in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claims and the appeals will be 
denied.
 
Service connection may be granted for disabilities which are 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In order for 
service connection to be granted, evidence must approximate 
findings of:  (1) evidence of an injury in military service 
or a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the appellant's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   

Systemic Lupus Erythematosis:  The appellant's service 
medical records are silent as to any complaints of or 
treatment for lupus.  An examination conducted in August 1987 
and the separation examination performed in October 1990 were 
both normal.  In particular, although the appellant reported 
on the latter occasion that she was in "poor health," she 
denied then having, or ever having had, swollen or painful 
joints or other musculoskeletal or arthritic type symptoms.  

The appellant's VA outpatient treatment records showed that 
she was seen in January 1997 for complaints of joint swelling 
in her fingers.  There is no reference in these records 
suggestive of any linkage between the symptoms and the 
appellant's military service.  

In September 1998, VA afforded the appellant a VA 
examination.  She complained of a skin rash and joint pains.  
The diagnosis was photosensitivity reaction most likely 
systemic lupus.  However, further clinical study, including a 
further VA examination in May 1999, specifically tested for 
but found no laboratory support for a diagnosis of lupus.  
The VA examiner also noted that the appellant had been tested 
numerous times in the past for lupus, with no positive 
results.  A third VA examination of the appellant was 
performed in November 1999.  She had a history of recurrent 
skin eruptions, which were possibly photodermatitis.  
However, it was again found that there was no evidence of 
lupus or other collagen vascular disease.

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

Although the appellant maintains that she has systemic lupus 
erythematosis, there is no competent medical evidence 
indicating the presence of such a disability, and the claim 
fails upon that basis.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).


Residuals of an eye injury:  The appellant's service medical 
records make no mention of any diagnoses, symptoms, or 
complaints relating to her vision.  Both the examination 
conducted in August 1987 and the separation examination 
conducted in October 1990 showed that her eyes were normal.

The appellant submitted numerous VA outpatient treatment 
records which showed her complaints of blurred vision and 
occasional left eye pain.  She was noted to have myopia and 
glaucoma was suspected.

A VA examination was conducted in January 2001.  The 
appellant again complained of intermittent pain in the left 
eye and blurred vision.  The assessment was retinal lattice 
degeneration with holes in the left eye.  Glaucoma was again 
suspected.  The examiner opined that "[t]he patient does not 
appear to have an eye condition related to her medications or 
diabetes."

Another VA examination of the appellant was performed in 
September 2003.  It was noted that she had undergone an eye 
examination three weeks prior to this and that no diabetic 
fundus changes had been noted.

Thus, there is no competent evidence to indicate that the 
appellant's vision complaints, or any eye disorder, are 
related to any incident of military service, including her 
service-connected diabetes mellitus.  Although the appellant 
maintains that she has a vision disorder linked to service, 
her theory regarding this linkage is not competent evidence.  
It is well-established that  laypersons, such as the 
appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and her 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  




Increased evaluation

The appellant seeks an increased disability rating for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  Having carefully considered the appellant's claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned of the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the appellant's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant's service-connected diabetes mellitus is 
currently evaluated as 20 percent disabling.  According to 38 
CFR Part 4, DC 7913 (2004), a 20 percent evaluation requires 
insulin and restricted diet, or; an oral hypoglycemic agent 
and restricted diet.  A 40 percent disability evaluation 
requires the use of insulin, a restricted diet and regulation 
of activities.

The appellant was first noted to have diabetes in 1998.  A VA 
examination was performed in November 1999.  It was noted 
that she had Type II diabetes most likely related to her 
steroid use for her skin condition.

A January 2001 VA examination noted that the appellant was 
taking Glyburide and Avandia to control her diabetes.  She 
noted that she would have hypoglycemic attacks once a day, 
usually around noon.  She denied any ketoacidosis and had not 
been admitted for treatment over the past 6 months.

Private treatment records noted that the appellant's 
condition was controlled with diet and medication.  She was 
afforded another VA examination in September 2003.  She was 
taking Glyburide and Glucophage to control her diabetes.  The 
diagnosis noted that her condition was well controlled.

The clinical evidence does not approximate findings requisite 
for the assignment of a higher rating.  In order to justify a 
40 percent disability evaluation, the evidence of record must 
demonstrate that the condition requires the use of insulin, a 
restricted diet and regulation of activates.  In the instant 
case, the evidence clearly shows that the appellant's 
diabetes is well controlled with the use of oral hypoglycemic 
agents.  Therefore, a basic requirement for the award of a 40 
percent disability evaluation, that is, the use of insulin, 
is not present in this case, and the appeal is denied.  

ORDER

Service connection for lupus is denied.

Service connection for the residuals of an eye injury is 
denied.

An evaluation in excess of 20 percent for the service-
connected diabetes mellitus is denied.


REMAND

The appellant has requested an increased evaluation for her 
service-connected photodermatitis, which is currently 
evaluated as 30 percent disabling.  

The appellant was last examined by VA in January 2001.  
During the pendency of this appeal, the schedule for rating 
skin disorders was changed, effective August 30, 2002, and 
the examination conducted in 2001 would not have addressed 
the new rating criteria.  See Beverly v. Brown, 9 Vet. App. 
402 (1996), Wisch v. Brown, 8 Vet. App. 139 (1995) (In whole, 
holding that VA examiners must address rating factors and 
silence is insufficient to show the lack of symptomatology). 

This case is REMANDED to the AMC for the following:

1.  The appellant should be afforded a VA 
dermatological examination.  The 
examination should specifically note 
whether more than 40 percent of the 
appellant's entire body, or more than 40 
percent of exposed areas are affected, or 
whether there is constant or near-
constant systemic therapy such as 
corticosteroid or other immunosuppressive 
drugs required during the past 12-month 
period.  A complete rationale for any 
opinions expressed must be provided.

2.  The claim for an increased evaluation 
for the service-connected skin condition 
must then be readjudicated.  If the claim 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	VITO A CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


